 1325 NLRB No. 26NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.MCD International, L.L.C. and United Steelworkersof America, AFL±CIO±CLC. Case 10±CA±30226December 9, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
LIEBMANUpon a charge and an amended charge filed by theUnion on May 23, 1997, and August 26, 1997, respec-
tively, the General Counsel of the National Labor Re-
lations Board issued a complaint on August 29, 1997,
against MCD International, L.L.C., the Respondent, al-
leging that it has violated Section 8(a)(1) and (3) of
the National Labor Relations Act. Although properly
served copies of the charge, amended charge, and com-
plaint, the Respondent failed to file an answer.On October 23, 1997, the General Counsel filed aMotion for Summary Judgment with the Board. On
October 27, 1997, the Board issued an order transfer-
ring the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent filed no response. The allegations in the mo-
tion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Region, by letter dated September 22,
1997, notified the Respondent that unless an answer
were received by September 26, 1997, the allegations
in the complaint shall be deemed to be admitted by the
Respondent as true.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, an Alabamacorporation, with an office and place of business in
Anniston, Alabama, has been engaged in the business
of manufacturing microwave ovens. During the 12-
month period preceding the issuance of the complaint,
the Respondent, in conducting its business operations
described above, sold and shipped from its Anniston,
Alabama facility goods valued in excess of $50,000 di-
rectly to customers located outside the State of Ala-
bama. We find that the Respondent is an employer en-
gaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act and that the Union is a
labor organization within the meaning of Section 2(5)
of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
About the latter part of March 1997, the Respond-ent, through its representative Richard Flemings,
threatened employees with discharge for engaging in
union activities.In addition, about May 13, 1997, the Respondent,through Supervisor Mike Cobb, threatened employees
with a loss of benefits and loss of job for supporting
the Union.Finally, about March 31, 1997, the Respondent dis-charged its employee Eddie Tippins, and, about April
15 and May 15, 1997, suspended and later discharged
employee Jeff Pisacrita, because those employees en-
gaged in union activities and to discourage employees
from engaging in union activities.CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondent has been interfering with, restraining, and co-
ercing employees in the exercise of the rights guaran-
teed in Section 7 of the Act, and has thereby engaged
in unfair labor practices affecting commerce within the
meaning of Section 8(a)(1) and Section 2(6) and (7) of
the Act. In addition by discharging Eddie Tippins, and
by suspending and discharging Jeff Pisacrita, the Re-
spondent has been discriminating in regard to the hire
or tenure or terms and conditions of employment of its
employees, thereby discouraging membership in a
labor organization, and has thereby engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(3) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-VerDate 08-MAY-9609:30 Dec 16, 1997Jkt 000000PO 00000Frm 00001Fmt 0610Sfmt 0610O:\GPOBV\V325.026nlrb01
 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''signed to effectuate the policies of the Act. Specifi-cally, having found that the Respondent has violated
Section 8(a)(3) and (1) by discharging Eddie Tippins
and by suspending and discharging Jeff Pisacrita, we
shall order the Respondent to offer them full reinstate-
ment to their former jobs or, if those jobs no longer
exist, to substantially equivalent positions, without
prejudice to their seniority or any other rights or privi-
leges previously enjoyed, and to make them whole for
any loss of earnings and other benefits suffered as a
result of the discrimination against them. Backpay
shall be computed in accordance with F.W. Wool-
worth Co., 90 NLRB 289 (1950), with interest as pre-scribed in New Horizons for the Retarded, 283 NLRB1173 (1987). The Respondent shall also be required to
expunge from its files any and all references to the un-
lawful suspension and discharges, and to notify
Tippins and Pisacrita in writing that this has been
done.ORDERThe National Labor Relations Board orders that theRespondent, MCD International, L.L.C., Anniston,
Alabama, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Threatening employees with discharge, loss ofbenefits, or loss of job if they engaged in union activi-
ties or supported the Union.(b) Suspending and discharging employees becauseof their union activities or to discourage employees
from engaging in those activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerEddie Tippins and Jeff Pisacrita full reinstatement to
their former jobs or, if those jobs no longer exist, to
substantially equivalent positions, without prejudice to
their seniority or any other rights or privileges pre-
viously enjoyed.(b) Make Eddie Tippins and Jeff Pisacrita whole forany loss of earnings and other benefits suffered as a
result of the discrimination against them, with interest,
in the manner set forth in the remedy section of this
decision.(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful sus-
pension and discharges of Eddie Tippins and Jeff
Pisacrita, and within 3 days thereafter notify them in
writing that this has been done and that the suspensionand discharges will not be used against them in anyway.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(e) Within 14 days after service by the Region, postat its facility in Anniston, Alabama, copies of the at-
tached notice marked ``Appendix.''1Copies of the no-tice, on forms provided by the Regional Director for
Region 10, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since March 13, 1997.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.December 9, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllWilma B. Liebman, Member
(SEAL)NATIONALLABORRELATIONSBOARDVerDate 08-MAY-9609:30 Dec 16, 1997Jkt 000000PO 00000Frm 00002Fmt 0610Sfmt 0610O:\GPOBV\V325.026nlrb01
 3MCD INTERNATIONAL, L.L.C.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
threaten employees with discharge,loss of benefits, and loss of job, if they engage in
union activities or support the Union.WEWILLNOT
suspend or discharge employees be-cause of their union activities or to discourage employ-
ees from engaging in those activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard's Order, offer Eddie Tippins and Jeff Pisacrita
full reinstatement to their former jobs or, if those jobs
no longer exist, to substantially equivalent positions,
without prejudice to their seniority or any other rights
or privileges previously enjoyed.WEWILL
make Eddie Tippins and Jeff Pisacritawhole for any loss of earnings and other benefits re-
sulting from their suspension or discharges, less any
net interim earnings, plus interest.WEWILL
, within 14 days from the date of theBoard's Order, remove from our files any reference to
the unlawful suspension and discharges of Eddie
Tippins and Jeff Pisacrita and WEWILL
, within 3 daysthereafter, notify them in writing that this has been
done and that the suspension and discharges will not
be used against them in any way.MCD INTERNATIONAL, L.L.C.VerDate 08-MAY-9609:30 Dec 16, 1997Jkt 000000PO 00000Frm 00003Fmt 0610Sfmt 0610O:\GPOBV\V325.026nlrb01
